JANSEN, EJ.
(concurring). I must agree with the majority’s conclusion that reasonable jurors could honestly have disagreed concerning whether plaintiffs injuries rose to the level of a “serious impairment of body function” and that the trial court therefore did not err by denying plaintiffs motion for judgment notwithstanding the verdict. Guerrero v Smith, 280 Mich App 647, 666; 761 NW2d 723 (2008).
I write separately because, although I cannot say with absolute certainty that plaintiff sustained a serious impairment of body function as a matter of law, I believe that the jury’s determination that plaintiffs shoulder condition did not constitute a threshold injury was against the great weight of the evidence. The overwhelming weight of the evidence at trial established that plaintiffs shoulder injury did affect her “general ability to lead . . . her normal life” within the meaning of MCL 500.3135(7). After the automobile accident but before her shoulder surgery, plaintiff was unable to work as many hours as she had before the accident. This is because she was required to arrive late for work or leave work early to accommodate her physical-therapy schedule. Thereafter, following her shoulder surgery, plaintiffs arm was in a sling for several weeks.1 Plaintiff testified that she could not use a computer as well as before the accident, that she could not sit for long periods as she had before the accident, and that her attention level had been altered because of prescription pain medication. In addition, plaintiff tes*502tified that she was unable to participate to the same degree as before the accident in her extensive professional activities, travel, and golf. Following the accident, plaintiff also quit volunteering for her church and drastically reduced her involvement in other community activities. The uncontroverted evidence established that plaintiffs shoulder injury kept her from various activities that were important to her.
Plaintiff moved for a new trial pursuant to MCR 2.611(A)(1)(e) on the ground that the jury’s verdict was against the great weight of the evidence. The trial court denied this motion, allowing the jury’s verdict to stand. For the foregoing reasons, I believe that the trial court abused its discretion by denying plaintiffs motion for a new trial. Guerrero, 280 Mich App at 666. In my opinion, the overwhelming weight of the evidence in this case, id,., tended to establish that plaintiffs shoulder injury affected her “general ability to lead ... her normal life” within the meaning of MCL 500.3135(7) and therefore constituted a “serious impairment of body function” sufficient to satisfy the threshold of MCL 500.3135(1).
The obvious problem with this is that the propriety of the trial court’s ruling on plaintiffs motion for a new trial has not been presented for appellate review and is not properly before this Court. MCR 7.212(C)(5) and (7); Ypsilanti Fire Marshal v Kircher (On Reconsideration), 273 Mich App 496, 553; 730 NW2d 481 (2007); In re JS, 231 Mich App 92, 98; 585 NW2d 326 (1998), overruled in part on other grounds by In re Trejo Minors, 462 Mich 341 (2000). As a consequence, I must reluctantly concur with the result reached by the majority in this case.

 Moving one’s arm is an important body function. See Williams v Medukas, 266 Mich App 505, 506, 509; 702 NW2d 667 (2005).